UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F [ ]REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the fiscal year ended December 31, OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [ ]SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: Commission File Number: 000-51337 AMERICAN GOLDRUSH CORP. (Exact name of Registrant as specified in its charter) British Columbia, Canada (Jurisdiction of incorporation or organization) 1155 West Pender Street, Suite 708, Vancouver, British Columbia, Canada V6E 2P4 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, Fully Paid and Non-Assessable Common Shares, Without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: The registrant has one class of Common Stock with 41,613,920 shares outstanding as of December 31, 2007 and May 22, 2008.No preferred shares issued and outstanding. 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities ActYes []No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [] No [X] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [] International Financial Reporting Standards as issued by the International Accounting Standards Board [] Other [ X] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [ X] Item 18 [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] Index to Exhibits on Page 75 2 AMERICAN GOLDRUSH CORP. FORM 20-F ANNUAL REPORT 2007 TABLE OF CONTENTS Mining Glossary 4 Introduction 5 Part I Item 1. Identity of Directors, Senior Management and Advisors 6 Item 2. Offer Statistics and Expected Timetable 6 Item 3. Key Information 6 Item 4. Information on the Company 15 Item 4A. Unresolved Staff Comments 30 Item 5. Operating and Financial Review and Prospects 30 Item 6. Directors, Senior Management and Employees 37 Item 7. Major Shareholders and Related Party Transactions 42 Item 8. Financial Information 43 Item 9. The Offer and Listing 45 Item 10. Additional Information 45 Item 11. Quantitative and Qualitative Disclosures About Market Risk 50 Item 12. Description of Other Securities Other Than Equity Securities Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 50 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 50 Item 15. Controls and Procedures 50 Item 16. Reserved 52 Part III Item 17. Financial Statements 53 Item 18. Financial Statements 53 Item 19. Exhibits 75 Financial Statements 54 Signature Page 76 3 Mining Glossary Au: Gold Breccia: Rock composed of sharp-angled fragments embedded in a fine-grained matrix. Deposit: A mineralized body which has been physically delineated by sufficient drilling, trenching, and/or underground work, and found to contain a sufficient average grade of metal or metals to warrant further exploration and/or development expenditures. Such a deposit does not qualify as a commercially mineable ore body or as containing reserves of ore, unless final legal, technical, and economic factors are resolved. Hectare: A unit of area in the metric system equal to 100 acres, or 10,000 square meters, and the equivalent of 2.471 acres in British Imperial and U.S. Customary measure. Mineralized material: Tonnage and grade estimate for non-reserve materials where sampling and geologic understanding is sufficient for classification as reserves, but that may not pass the economic test. Ore: A natural aggregate of one or more minerals which, at a specified time and place, may be mined and sold at a profit or from which some part may be profitably separated. Quartz: A common mineral, silicon dioxide, occurring in crystals and grains. Stratigraphy: The arrangement of rock strata, especially as to geographic position and chronological order of sequence. 4 INTRODUCTION We were formed as a corporation under the federal laws of Canada pursuant to the Canada Business Corporations Act on August 8, 2003. We are an exploration stage company engaged principally in the acquisition, exploration, and if warranted and feasible, development of natural resource properties in North America. In this Annual Report, the “Company”, “American Goldrush Corp.”, “Goldrush”, "we", "our", and "us", refer to American Goldrush Corp. (unless the context otherwise requires).Summary discussions of documents referred to in this Annual Report may not be complete, and we refer you to the actual documents for more complete information.Our principal corporate offices are located at Suite 708 – 1155 West Pender Street, Vancouver, British Columbia, V6E 2P4. BUSINESS OF AMERICAN GOLDRUSH CORP. American Goldrush Corp. is principally a company engaged in the acquisition and exploration of mineral properties. The Company currently has entered into two property option agreements relating to one property in Arizona and one in British Columbia, Canada. FINANCIAL AND OTHER INFORMATION In this Annual Report, unless otherwise specified, all dollar amounts are expressed in Canadian Dollars (“CDN$” or “$”).The Government of Canada permits a floating exchange rate to determine the value of the Canadian Dollar against the U.S. Dollar (US$). FORWARD-LOOKING STATEMENTS This Annual Report includes forward-looking statements, principally in ITEM #4, “Information on the Company” and ITEM #5, “Operating and Financial Review and Prospects".We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting our business.These forward-looking statements are subject to risks, uncertainties and assumptions including, among other things, the factors discussed in this Annual Report under ITEM #3, “Key Information, Risk Factors" and factors described in documents that we may furnish from time to time to the Securities and Exchange Commission. The words "believe", "may", "estimate", "continue", "anticipate", "intend", "expect", and similar words are intended to identify forward-looking statements.In light of these risks and uncertainties, the forward-looking information, events and circumstances discussed in this Annual Report might not occur.Our actual results and performance could differ substantially from those anticipated in our forward-looking statements.We undertake no obligation to update publicly or revise any forward-looking statements because of new information, future events or otherwise. 5 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE. Not applicable ITEM 3.KEY INFORMATION. 3.A Selected Financial Data The selected financial data of the Company for the fiscal years ended December, 31 2007, 2006 and 2005 and for the fiscal period from August 8, 2003 (inception) to December, 31 2007 was derived from the financial statements of the Company that have been audited by BDO Dunwoody LLP independent registered public accounting firm, as indicated in their audit reports, which are included elsewhere in this Annual Report. The selected financial data should be read in conjunction with the financial statements and other financial information included elsewhere in the Annual Report. The Company has not declared any dividends since incorporation and does not anticipate that it will do so in the foreseeable future.The present policy of the Company is to retain all available funds for use in its operations and the expansion of its business. Table No. 1 is derived from the financial statements of the Company, which have been prepared in accordance with Canadian Generally Accepted Accounting Principles (GAAP).There are no material numerical differences between Canadian GAAP and US GAAP, as applicable to the Company. Table No. 1 Selected Financial Data (CDN$) August 8, 2003 Year Year Year (inception) to Ended Ended Ended December 31, 12/31/07 12/31/06 12/31/05 2004 Revenue $Nil $Nil $Nil $Nil Expenses $ (351,943 ) $ (1,945,540 ) $ (101,396 ) $ (102,802 ) Loss from operations $ (351,943 ) $ (1,945,540 ) $ (101,396 ) $ (102,802 ) Net Loss and Other Comprehensive Loss $ (346,255 ) $ (1,946,089 ) $ (102,926 ) $ (102,802 ) Basic and diluted (Loss) Per Share $ (0.01 ) $ (0.05 ) $ (0.00 ) $ (0.00 ) Dividends Per Share $Nil $Nil $Nil $Nil Weighted Avg. Shares 41,613,920 40,997,133 39,557,350 - Period-end Shares 41,613,920 41,613,920 39,557,350 39,557,350 Working Capital (deficiency) $ 32,679 $ 355,721 $ (69,918 ) $ (2,067 ) Long-Term Debt $Nil $Nil $Nil $Nil Share Capital $ 684,442 $ 684,442 $ 100,735 $ 100,735 Shareholders’ Equity (Capital Deficit) $ 53,940 $ 359,088 $ (69,918 ) $ (2,067 ) Total Assets $ 84,334 $ 418,249 $ 23,748 $ 29,249 6 3.A.3.Exchange Rates In this Annual Report, unless otherwise specified, all dollar amounts are expressed in Canadian Dollars (CDN$).The Government of Canada permits a floating exchange rate to determine the value of the Canadian Dollar against the U.S.
